DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities:
In the disclosure, please correct the numbering for the molecular weight range from “2’000 to 10’000” to “2,000 to 10,000” to comply with US conventions. 
Please review the remainder of the disclosure to correct other the other number ranges (there are multiple instances).
As the application is almost in condition for allowance, please thoroughly review the specification and claims to correct any errors.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
In claim 1, please correct the numbering for the molecular weight range from “2’000 to 10’000” to “2,000 to 10,000” to comply with US conventions. 
Claims 2-15 are objected to as they are dependent on claim 1.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The claims would be allowable if the objections above are overcome.
The closest prior art reference is considered to be US 2015/0259465 A1 (“D1”), which has two inventors in common with the instant application.
D1 discloses essentially the same invention with the exception of the limitation in claim 1 that requires a first component comprising at least 55% by weight of polybutadiene polyols with a specific average molecular weight range and an average OH functionality. Although D1 generally discloses polybutadiene polyols, D1 does not disclose that the first component comprises at least 55% by weight of polybutadiene polyol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/               Primary Examiner, Art Unit 1746